Evans, P. J.
There being no complaint that the court abused Bis disere-, tion in refusing to dismiss the motion for a new trial because of a failure to file the brief of evidence in strict conformity with a term order, this case is controlled under its special facts by the rulings made in Napier v. Heilker, 115 Ga. 168 (41 S. E. 689), Broadway National Bank v. Kendrick, 124 Ga. 1053 (53 S. E. 576), and Eady v. A. C. L. R. Co., 129 Ga. 363 (58 S. E. 895); and the judgment is

Affirmed.


All the Justices concur.